Citation Nr: 1829507	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  14-06 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for blurred vision.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as acid reflux).

4.  Entitlement to service connection for degenerative disc disease (DDD), cervical spine (claimed as neck disability).

5.  Entitlement to service connection for cervical radiculopathy, bilateral upper extremities. (claimed as left and right arm numbness and pain).

6.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability after August 1, 2012.

7.  Entitlement to an initial increased rating for urinary urgency, rated 20 percent disabling from September 10, 2010, to August 3, 2016, and 40 percent thereafter. 

8.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

9.  Entitlement to a compensable disability rating for erectile dysfunction.

10.  Entitlement to a compensable disability rating for surgery scar, low back.

11.  Entitlement to a disability rating in excess of 10 percent for abdomen and flank surgery scars.

12.  Entitlement to a compensable disability rating for left elbow cellulitis.

13.  Entitlement to a disability rating in excess of 10 percent for insomnia disorder.

14.  Entitlement to a compensable disability rating for left inguinal hernia (LIH), postoperative times three.

15.  Entitlement to a compensable disability rating for right elbow disability, including history of post-operative lateral epicondylitis, osteoarthritis, and tricep tendonitis with release.

16.  Entitlement to a compensable disability rating for right elbow surgery scar.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1996.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2016, the Board, in pertinent part, denied entitlement to service connection for blurred vision, right shoulder disability, and left shoulder disability; and, denied entitlement to an effective date earlier than May 13, 2013 for insomnia.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Memorandum Decision, the Court affirmed the Board's decision with regard to the right shoulder, left shoulder, and the insomnia effective date issues, and set aside and remanded the blurred vision issue.  

In an August 2016 rating decision, the RO implemented the Board's grant of service connection for a right elbow disability, and a 0 (zero) percent disability rating was assigned, effective May 13, 2013; a 40 percent disability rating was assigned to urinary urgency, effective August 4, 2016; and, a 0 percent disability rating was assigned to right elbow scar, effective May 13, 2013.  In October 2016, the Veteran filed a notice of disagreement with the ratings assigned.  A statement of the case was issued in October 2016 and a substantive appeal was received in November 2016.

The Veteran has raised the issue of entitlement to a cervical spine disability pursuant to 38 U.S.C. § 1151 (2017).  See 01/23/2017 VA 21-526b, Veteran Supplemental Claim.  To date, such claim has not been adjudicated, thus it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to service connection for headaches, cervical radiculopathy bilateral upper extremities, and blurred vision; and, increased ratings for the lumbar spine and right elbow are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that GERD manifested during the Veteran's period of active service, and is against a finding that GERD is otherwise due to active service or proximately due to or aggravated by a service-connected disability.

2.  The weight of the evidence is against a finding that a cervical spine disability manifested during the Veteran's period of active service, and is against a finding that a cervical spine disability is otherwise due to active service or proximately due to or aggravated by a service-connected disability.

3.  For the period prior to August 4, 2016, the Veteran's urinary urgency is manifested by voiding dysfunction with a daytime voiding interval between one and two hours, without voiding dysfunction less than one hour nor awakening to void five or more times per night.

4.  From August 4, 2016, Veteran's urinary urgency is manifested by voiding dysfunction with a daytime voiding interval of less than one hour, but does not require the use of an appliance or absorbent materials which must be changed more than 4 times per day.  

5.  The Veteran's peripheral neuropathy, right lower extremity, is manifested by mild incomplete paralysis which is wholly sensory.

6.  The Veteran's erectile dysfunction is manifested by loss of erectile power without penile deformity.

7.  The Veteran's surgery scar, low back is not unstable or painful.

8.  The Veteran's abdomen and flank surgery scars are not unstable or painful, and manifested by tenderness.

9.  The Veteran's right elbow surgery scar is not unstable or painful.

10.  Left elbow cellulitis does not affect at least five percent or more of the entire body or exposed areas, nor does it require intermittent systemic therapy.

11.  The Veteran's insomnia is manifested by chronic sleep impairment, without occupational and social impairment with occasional decrease in work efficiency and intermittent periods of instability to perform occupational tasks.

12.  From September 10, 2010, to March 11, 2013, the Veteran's left inguinal hernia is manifested by mild inguinal weakness, with a non-reducible hernia with true hernia protrusion, with moderate to severe effects on his daily activities, with no findings of a large inguinal hernia, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.

13.  From March 12, 2013, the Veteran's left inguinal hernia is not detected, but manifested by residuals of pain in the left testicle.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for GERD have not been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

2.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

3.  For the period prior to August 4, 2016, the criteria for the assignment of a disability rating in excess of 20 percent for urinary urgency have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. § 4.115a, 4.115b.

4.  For the period from August 4, 2016, the criteria for the assignment of a disability rating in excess of 40 percent for urinary urgency have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. § 4.115a, 4.115b.

5.  The criteria for entitlement to a disability evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

6.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522.

7.  The criteria for a compensable evaluation for surgery scar, low back, have not been met.  38 U.S.C. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7805.

8.  The criteria for a disability rating in excess of 10 percent for abdomen and flank surgery scars, have not been met.  38 U.S.C. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7804, 7805.

9.  The criteria for a compensable disability rating for right elbow surgery scar have not been met.  38 U.S.C. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7805.

10.  The criteria for a compensable rating for cellulitis of the left elbow have not been met.  38 U.S.C. §§ 1155 , 5107; 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.10, 4.118, DC 7806.

11.  The criteria for a disability rating in excess of 10 percent for insomnia have not been met.  38 U.S.C. §§ 1155 , 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130.

12.  From September 10, 2010, to March 11, 2013, the criteria for a 30 percent disability rating, but no higher, for left inguinal hernia have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338.

13.  From March 12, 2013, the criteria for a 10 percent disability rating, but no higher, for left inguinal hernia have been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998).

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

According to regulation, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  
See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

GERD

The Veteran asserts that he has GERD due to medication taken for his service-connected lumbar spine disability.

Initially, the Board notes that service treatment records do not reflect any complaints or treatment related to heartburn or reflux, nor a diagnosis of GERD.  

At the February 2014 VA examination, he reported that approximately 10 years prior he started getting bad heartburn and was prescribed Prilosec.  The examiner diagnosed GERD, initially diagnosed in 2003.  The examiner opined that the Veteran's GERD is less likely than not due to medications taken for his lumbar spine disability.  The examiner cited to UpToDate for the premise that nonselective nonsteroidal antiinflammatory drugs (NSAIDs) have potentially important gastrointestinal adverse effects, which includes dyspepsia, peptic ulcer disease, and bleeding.  The Veteran has hiatal hernia and GERD, and he reported heartburn began 10 years prior.  It would be expected that GERD type symptoms would have occurred sooner if due to medications given for low back condition.  The examiner thus found that GERD is more likely due to hiatal hernia and weight than medications taken for his low back disability.  

The August 2016 VA examination reflects diagnoses of GERD and hernia hiatal.  The examiner stated that per the Veteran's reports, his GERD symptoms began in and about 2004, which would be significantly after service.  A 2010 VA record stated that symptoms began 6 to 7 years prior which would have been 2003 to 2004.  A 2000 Upper GI with small bowel follow through stated "distant history of reflux" which would demonstrate that it was not a current condition at that time.  The UGI was negative.  No hiatal hernia or GER was observed.  The examiner opined that the Veteran's GERD is less likely than not incurred in or caused by any symptoms, injury or complaints in service.  With regard to any secondary relationship, the examiner stated that according to UpToDate, NSAIDs have potentially important gastrointestinal adverse effects, which include dyspepsia, peptic ulcer disease, and bleeding.  He has hiatal hernia and GERD.  He reported heartburn started approximately 10 years ago.  It would be expected that GERD type symptoms would have occurred sooner if due to medications given for low back condition.  GERD is more likely due to hiatal hernia and weight than medications taken for a low back condition.  His GERD is less likely than not proximately due to or the result of lumbar spine DDD and DJD.  With regard to aggravation, the examiner noted again that GERD was diagnosed in 2003.  Throughout his history records have noted that his GERD symptoms have been controlled on Prilosec.  His EGD demonstrated structural condition of a hiatal hernia.  His GERD is less likely than not aggravated beyond its natural progression by his service-connected lumbar spine DDD and DJD.

As detailed above, the collective opinions of the VA examiners found no connection between active service and GERD, nor a relationship to his lumbar spine disability, to include medication taken thereto.  The opinions of the examiners were based on review of the medical records and lay assertions of the Veteran.  

The Board has given consideration to the Veteran's assertions, in-service and post-service treatment records, and the competent medical opinions of record.  After a consideration of the totality of the evidence, the Board finds that the probative, competent evidence weighs against a finding that his claimed GERD is due to active service or due to or aggravated by a service-connected disability.  In this regard, the record does not reflect that the Veteran has the requisite medical expertise to find that his current GERD is due to service or due to a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of his GERD.  See Kahana, 24 Vet. App. at 438; Jandreau, 492 F.3d at 1377; Woehlaert, 21 Vet. App. at 462.  As such, the Veteran's opinion carries no weight as to etiology.  

Based on the Veteran's lay assertions, complaints and treatment, and current diagnosis of record, medical opinions were sought which returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinion from persons with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as GERD.  As discussed, both VA examiners found no relationship between his GERD and his lumbar spine disability, and the August 2016 VA examiner found no relationship between his GERD and active service.  Given the depth of the examination reports and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts and medical history of the Veteran, the Board finds such opinions are important evidence that weighs against a linkage to service and to a service-connected disability.  Based on the current state of record, to include the VA opinions of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current GERD is due to active service and due to or aggravated by a service-connected disability.  There is no contrary competent opinion of record.  

In conclusion, the most probative, competent evidence is against a link between his GERD and active service and his service-connected disability.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Cervical spine disability

The Veteran asserts that his cervical spine disability is directly due to service, and/or due to or aggravated by his service-connected lumbar spine disability.

An October 1993 x-ray examination was completed after the Veteran had a motor vehicle accident, and it was normal.  08/08/1996 STR-Medical at 29.  The Veteran did not voice any complaints related to the neck/cervical spine on separation from service, nor were there any objective findings related to the cervical spine.  Id. at 13-16.  

In August 2016, the Veteran underwent a VA examination.  The examiner diagnosed multilevel degenerative disc disease, cervical spine, initially diagnosed in 2007.  The Veteran reported that his neck started bothering him about 10 years earlier.  In 2012, he underwent a second lower back fusion, and since then he has had pain in his neck.  He underwent anterior cervical discectomy and fusion at C5-C6 in January 2016.  With regard to whether he has a cervical spine disability due to service, the examiner stated that the Veteran developed and was diagnosed with cervical spine pain and degenerative disc disease after service.  An x-ray was taken after a motor vehicle accident in 1993, which was normal.  The next x-ray done was in 2007 for chronic neck pain and demonstrated degenerative changes of the cervical spine at C5-6.  

Additionally, the examiner provided a negative opinion with regard to a relationship between his cervical spine and lumbar spine disability, stating that the cervical spine is in a distinctly separate anatomical location from the lumbar spine, and the examiner was unable to locate peer-reviewed studies that support the concept that a cervical spine degenerative disc disease would be caused by degenerative disc disease and degenerative joint disease of the lumbar spine.  The Veteran's degenerative disc changes at C4-C5 with facet hypertrophy with severe left neuroforaminal narrowing is a longstanding condition that develops over time.  The Veteran's September 2014 CT of the cervical spine noted "these changes have been present since the prior exam from 2011..."  This study demonstrates that the Veteran also had difficulties with his neck prior to his April 2012 lumbar surgery.  The cervical spine degenerative disc disease with bilateral upper extremity radiculopathy is less likely than not proximately due to or the result of lumbar spine degenerative disc disease and degenerative joint disease.  With regard to aggravation, the examiner also provided a negative etiological opinion, stating that the Veteran's September 2014 CT of the cervical spine noted "these changes have been present since the prior exam from 2011..."  After reading the Veteran's record, there is no evidence demonstrating that the Veteran's cervical spine condition was aggravated beyond its natural progression by his lumbar spine condition.

In a September 2016 opinion, the examiner clarified that the Veteran's diagnosed cervical spine degenerative disc disease with bilateral upper extremity radiculopathy was less likely than not incurred in or caused by any signs, injury or complaints during service, referencing the August 2016 rationale.  

As detailed above, the collective opinions of the VA examiner found no connection between active service and his cervical spine disability, nor a relationship to his lumbar spine disability.  The opinions of the examiner was based on review of the medical records and lay assertions of the Veteran.  

The Board has given consideration to the Veteran's assertions, in-service and post-service treatment records, and the competent medical opinions of record.  After a consideration of the totality of the evidence, the Board finds that the probative, competent evidence weighs against a finding that his cervical spine disability is due to active service or due to or aggravated by a service-connected disability.  In this regard, the record does not reflect that the Veteran has the requisite medical expertise to find that his current cervical spine disability is due to service or due to a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved, to include the etiology of his cervical spine disability.  See Kahana, 24 Vet. App. at 438; Jandreau, 492 F.3d at 1377; Woehlaert, 21 Vet. App. at 462.  As such, the Veteran's opinion carries no weight as to etiology.  

Based on the Veteran's lay assertions, complaints and treatment, and current diagnosis of record, medical opinions were sought which returned with negative conclusions and supporting rationale.  The Board finds that the competent medical opinions from a person with specialized training and experience outweighs the lay contentions of the Veteran, especially in the case of a complex disorder such as the diagnosed cervical spine disability.  As detailed, the VA examiner found no relationship between his cervical spine disability and active service, and his lumbar spine disability.  Given the depth of the examination report and the fact that the opinions were based on a review of the applicable record and consideration of the pertinent facts and medical history of the Veteran, the Board finds such opinions are important evidence that weigh against a linkage to service and to a service-connected disability.  Based on the current state of record, to include the VA opinions of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current cervical spine disability is due to active service and due to or aggravated by a service-connected disability.  There is no contrary competent opinion of record.  

In conclusion, the most probative, competent evidence is against a link between his cervical spine disability and active service and his service-connected lumbar spine disability.  As the preponderance of the evidence is against the issue, reasonable doubt does not arise, and service connection is denied.  See 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the urinary urgency, peripheral neuropathy, and erectile dysfunction, the appeal arises from the original assignment of disability evaluations following an award of service connection, thus the severity of the disabilities at issue are to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  With regard to the remaining issues, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board has reviewed all the evidence in the Virtual folders, which includes:  his contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Urinary urgency

The Veteran's urinary urgency, associated with his lumbar spine disability, is rated 20 percent disabling prior to August 4, 2016, and 40 percent thereafter, pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7517, bladder injury of, which is rated as voiding dysfunction, per § 4.115a.  

A 20 percent evaluation is warranted for voiding dysfunction which requires the wearing of absorbent materials which must be changed less than 2 times per day; a 40 percent evaluation is warranted for voiding dysfunction which requires the wearing of absorbent material which must be changed 2 to 4 times per day; and, a 60 percent rating is warranted for voiding dysfunction which requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a. 

A 20 percent evaluation is warranted for daytime voiding interval between one and two hours or; awakening to void three to four times per night; and, a 40 percent evaluation is warranted for daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a. 

The November 2010 VA examination reflects urinary urgency, frequency and incontinence with urinary frequency daytime voiding interval of 1 to 2 hours and voiding once per night.  11/05/2010 VA Examination at 7.  

The August 2016 VA examination (Male Reproductive System Conditions) reflects voiding dysfunction without urine leakage, which did not require the use of an appliance.  Daytime voiding interval is less than 1 hour.  There were no signs or symptoms of obstructed voiding nor obstructive symptoms.  The August 2016 VA examination (Urinary Tract Conditions) reflects subjective complaints of urinary urgency and some pain without leakage, with objective findings of voiding dysfunction without urine leakage which does not require the use of an appliance.  Daytime voiding interval is between 1 and 2 hours.  There were no signs of obstructed voiding.  He had a weak urinary stream.  

Based on review of the VA examination reports, treatment records, and the Veteran's lay assertions, the Board finds that a 40 percent rating is not warranted for voiding dysfunction for the period prior to August 4, 2016, as daytime voiding interval less than one hour nor awakening to void five or more times per night is not shown.  For the period from August 4, 2016, a 60 percent rating is not warranted as the Veteran does not require the use of an appliance and he does not require changing of absorbent material more than 4 times per day.  There is no other diagnostic code that could provide a basis for a higher rating for either period.

Peripheral neuropathy, right lower extremity

Peripheral neuropathy of the right lower extremity (associated with his lumbar spine disability) has been rated 10 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8620, neuritis of the sciatic nerve.  Per Diagnostic Code 8520, a 10 percent rating is for application for incomplete paralysis of any extremity when "mild."  "Moderate" incomplete paralysis of the sciatic nerve warrants a 20 percent rating; "moderately severe" incomplete paralysis warrants a 40 percent rating; and, "severe, with marked muscular atrophy" incomplete paralysis warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.N.4.c. 

The Court held in Miller v. Shulkin that, "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017). 

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

The Board finds that the competent medical evidence weighs against a finding that the Veteran's peripheral neuropathy of the right lower extremity is moderate in severity.  The findings upon physical examination reflect that the Veteran's peripheral neuropathy of the right lower extremity - specifically the sciatic nerve - is no more than mild.  The Veteran's symptomatology is wholly sensory with pain and weakness.  The November 2010 VA examination reflects objective findings of decreased sensation with no dysesthesias, with normal vibration, position sense, light touch, and pain/pinprick.  11/05/2010 VA Examination at 12.  The June 2012 VA examiner found moderate intermittent pain with mild paresthesias/dysesthesias and mild numbness, characterizing his peripheral neuropathy as mild.  06/21/2012 VA Examination at 12-13.  The August 2016 VA examiner characterized his symptomatology as mild, with no findings of constant pain; intermittent pain; paresthesias/dysesthesias, or numbness.  08/16/2016 C&P Exam at 23-24.  There have been no findings of muscle atrophy or trophic changes.  

In sum, the Board finds that the above competent medical evidence to be probative of the severity of the Veteran's right lower extremity neuropathy and it weighs against a finding such peripheral neuropathy of right lower extremity is moderate in severity.  The Board finds that such competent medical evidence reflects that the Veteran's peripheral neuropathy of the right upper extremity - specifically the sciatic nerve - is no more than mild.  As detailed above, the Veteran's symptomatology is wholly sensory with pain, weakness, and numbness.  As such, the disability picture more nearly approximates the current 10 percent rating.

Erectile dysfunction

The Veteran has erectile dysfunction associated with his lumbar spine disability.  In this regard, the Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the Veteran's impotence would most appropriately be rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  As the Veteran's disability in this case is manifested by impotency without visible deformity of the penis, as confirmed by the objective medical evidence of record, a compensable rating is not warranted under that code.  Specifically, the August 2016 VA examination reflects an inability to maintain an erection but a normal penis and testicle examination.  The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  To obtain a compensable rating under Diagnostic Code 7522, deformity of the penis with loss of erectile power must be demonstrated.  In the instant case, it is undisputed that the Veteran has loss of erectile power.  The rating criteria, however, also requires deformity of the penis to warrant a compensable evaluation.  

The Board notes that, in recognition of the Veteran's erectile dysfunction, he was awarded special monthly compensation pursuant to 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss of use of a creative organ by the RO.  Unlike special monthly compensation, which is specifically designed to compensate veterans for disabilities such as erectile dysfunction, the rating schedule is designed with a different purpose in mind:  to provide compensation for disabilities which result in an impairment in earning capacity (i.e. interference with employment).  See 38 C.F.R. §§ 3.321(a), 4.1.  Given that the Veteran's erectile dysfunction has not interfered with his employment, a compensable evaluation is not warranted under the schedular criteria.  Accordingly, the criteria for a compensable evaluation have not been met and the Veteran's claim is denied.

Scars

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides that a 10 percent rating is assignable for burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear and have an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.

According to Diagnostic Code 7804, a 10 percent rating is assignable for one or two scars that are unstable or painful.  A 20 percent rating is assignable for three or four scars that are unstable or painful.  A 30 percent rating is assignable for five or more scars that are unstable and painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable. 

Diagnostic Code 7805 pertains to other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804.  Any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-7804 are to be evaluated under an appropriate diagnostic code.

The Veteran's surgery scar, low back, is rated noncompensably disabling per Diagnostic Code 7805.  A compensable rating is not warranted, as such scar is stable and not painful, and does not measure 144 square inches or greater, nor is such scar deep and nonlinear in an area or areas of at least 6 square inches.  Specifically, the August 2016 VA examination reflects that the lumbar spine scar measures 18 centimeters in length and .2 centimeters at its widest point, and such scar is well-healed, skin-colored, with no keloid, nondepressed, nontender, superficial, and stable.  See 08/16/2016 C&P Exam.

The Veteran's right elbow scar is rated noncompensably disabling per Diagnostic Code 7805.  A compensable rating is not warranted as such scar is stable and not painful, and does not measure 144 square inches or greater, nor is such scar deep and nonlinear in an area or areas of at least 6 square inches.  Specifically, the February 2014 VA examination reflects that the right elbow scar measures 6.1 times .2 centimeters, and such scar is flat, non-tender, and well approximated.  See 02/28/2014 C&P Exam.

The Veteran's abdomen and flank surgery scars (stemming from lumbar spine surgery and left inguinal hernia surgery) are rated 10 percent disabling per Diagnostic Code 7804.  A rating in excess of 10 percent is not warranted as such scars are stable and not painful.  There is a linear incision scar of the left abdomen along flank consistent with anterior decompression for back surgery measuring 27 centimeters, about 1 centimeter at its widest point.  It is well-healed, skin-colored, slightly depressed, with no keloid, nontender, superficial, and stable.  The scars of the left inguinal region measure 3 centimeters in length, which are well-healed, skin-colored, with no keloid, nondepressed, mildly tender deep to the scar, superficial, stable, deep palpable scar underneath skin.  See 08/16/2016 C&P Exam.  The 10 percent rating in effect compensates the Veteran for tenderness and palpability; however, a 20 percent rating is not warranted under the diagnostic criteria.  

There are no further diagnostic criteria that could provide higher ratings in excess of those assigned.

Left elbow

Cellulitis of the left elbow is rated noncompensably disabling per 38 C.F.R. § 4.118, Diagnostic Code 7820, for infections of the skin not listed elsewhere which instructs the rater to rate the disability as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending on the predominant disability.  38 C.F.R. § 4.118 , DC 7820.  Accordingly, the Veteran's skin disability has been evaluated as noncompensable under the hyphenated Diagnostic Code 7899-7806.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 7806, dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period warrants a 60 percent rating.  Dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  38 C.F.R. § 4.118, DC 7806.  

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a compensable rating for cellulitis of the left elbow is not warranted.  Such conclusion is made based on the objective finding that such condition is resolved.  Specifically, the April 2013 VA examiner noted that the condition had resolved.  The examiner commented that there had been specific cellulitis infections of the left elbow but there was no infection in the joint  The examiner explained that cellulitis is by definition a diffuse and especially subcutaneous inflammation or infection of connective tissue.  This is not found in the joint and does not affect the joint.  Furthermore, he has not had cellulitis since 2000, and no dysfunction to the elbow was noted.  Likewise, the August 2016 VA examiner noted that while the Veteran had cellulitis to his left elbow in 1986, specifically swelling and erythema, his cellulitis is acute in nature and resolved.  The Veteran denied any problems with this infection, and stated that while he has had flares of cellulitis in that area since 1986, he takes antibiotics and it clears up.  The examiner commented that cellulitis is an acute infection of the skin, and there is no sign of any current infections  The cellulitis has resolved and there is no documentation that he is a Staph aureus carrier or has regular bouts of cellulitis.  

The Board finds the VA examinations to be competent, credible, and highly probative, as they are supported by in-person examinations, medical expertise, review of the relevant medical records, and sufficient rationales.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding cellulitis affecting at least five percent of the total body or exposed areas or requiring intermittent systemic therapy during any of the period on appeal.  See 38 C.F.R. § 4.118, DC 7806.

While acknowledging the Veteran's lay assertions regarding his left elbow cellulitis, the evidence of record does not support a finding of compensable symptomatology.  Per the Veteran, he has not suffered from cellulitis since 2000 (his increased rating claim was received in February 2013) and he denied any problems with the infection at the time of the 2016 VA examination.  All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher disability rating for his cellulitis of the left leg based on the competent evidence as described above.  See 38 C.F.R. § 4.118.

Insomnia

Service connection has been established for insomnia, due to his service-connected lumbar spine disability, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433 (Persistent depressive disorder (dysthymia), as this disability is not specifically listed in the rating schedule.  Accordingly, the Veteran's insomnia has been evaluated as noncompensable under the hyphenated Diagnostic Code 9499-9433, evaluated under the general rating formula for mental disorders.  38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

At the March 2014 VA examination, the Veteran reported that he had not had a good night's sleep since before his first back operation in 1994.  The examiner checked the box indicating occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  On objective examination, chronic sleep impairment was found.  The examiner related to his sleep problems due to his back problems.  04/13/2014 Legacy Content Manager Documents, CAPRI at 38.

At the September 2016 VA examination, the Veteran again reported that he has not had a good night's sleep since before his first back operation in 1994.  The examiner diagnosed insomnia, but did not find any other mental disorder.  He denied any symptoms of depression, mania, and anxiety.  With regard to sleep, he woke up five to fifteen times per night.  He said he gets "maybe five hours" total but it is broken up and not restful.  His back pain and discomfort wakes him up.  The objective finding was chronic sleep impairment.  Based on Insomnia Severity Index (ISI), the Veteran scored 15/28 indicative of moderate insomnia.  The daytime effects of poor sleep that were endorsed by the Veteran included:  physical symptoms (muscle aches/pain, light-headed, headache, nausea, heartburn, muscle tension).  Based on DSM-5 criteria, current interview, review of the VA and VBMS electronic record, as well as the ISI score, the Veteran has symptoms consistent with Insomnia Disorder.  He reported that he has not had a good night's sleep since 1994, when his back problems started in the military.

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating in excess of 10 percent for insomnia is not warranted.  Such finding is made on the objective finding of chronic sleep impairment associated with his lumbar spine disability, and the objective finding of occupational and social impairment due to mild or transient symptoms indicative of a 10 percent rating per § 4.130, General Rating Formula for Mental Disorders.  A higher rating is not warranted as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks has not been shown.

The Board finds the VA examinations to be competent, credible, and highly probative, as they are supported by in-person examinations, medical expertise, review of the relevant medical records, and sufficient rationales.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding insomnia warrants a rating in excess of 10 percent.  See 38 C.F.R. § 4.130.

The Board has given consideration to the diagnostic criteria for Sleep Apnea Syndromes (Obstructive, Central, Mixed) per 38 C.F.R. § 4.97, Diagnostic Code 6847; however, persistent day-time hypersomnolence is not shown, and there is no indication that he requires the use of a breathing device.  

While acknowledging the Veteran's lay assertions regarding his insomnia, the evidence of record does not support a finding of symptomatology that warrants a rating in excess of 10 percent.  All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher disability rating for his insomnia based on the competent evidence as described above.  See 38 C.F.R. § 4.130.

Left inguinal hernia

The Veteran's left inguinal hernia is rated 0 percent disabling per 38 C.F.R. § 38 C.F.R. § 4.114, Diagnostic Code 7338.  Diagnostic Code 7338 provides that an inguinal hernia that is small, reducible, or without true hernia protrusion warrants a noncompensable evaluation.  A 10 percent evaluation will be assigned for inguinal hernia that is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation will be assigned for inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  

The Board notes that service connection has also been established for left inguinal neuralgia, posttraumatic operation complications, related to his left inguinal hernia, and is rated 10 percent disabling, effective April 8, 2014, per 38 C.F.R. § 4.118, Diagnostic Code 8530, Ilio-inguinal nerve.  Such rating is not in appellate status.

The Board finds that based on the findings in a November 2010 VA examination, a 30 percent rating is warranted for the Veteran's left inguinal hernia.  Specifically, that examination showed objective findings of mild inguinal weakness, with a non-reducible hernia with true hernia protrusion, with moderate to severe effects on his daily activities.  Specifically, a November 2010 VA examination reflects that in the 1980s the Veteran underwent surgery during service pertaining to the left inguinal.  About 15 years later, he began experiencing worsening left lower quadrant pain and thought the hernia had returned.  A large amount of scar tissue at the previous surgical site was found, necessitating an incision from the left symphysis pubis to the left posterior iliac crest.  Since that surgery, he reported persistent intermittent pain in the left lower quadrant often radiating down into the left testicle and scrotum, causing excruciating pain.  

On examination, the examiner found very mild inguinal weakness, but lower abdominal muscular weakness was compounded by the obesity of his abdomen.  It was not reducible and it was indicated as recurrent with true hernia protrusion, without truss or belt indicated.  The examiner diagnosed left inguinal hernia with post-operative complications, fibrosis and persistent pain syndrome.  Thus, based on the objective findings, the Board finds that a 30 percent rating is warranted from September 10, 2010, which corresponds to the date of receipt of his increased rating claim.  A 60 percent rating is not warranted as the evidence does not reflect a large recurrent not well supported hernia.  

A March 12, 2013 CT of the abdomen/pelvis reflects no evidence of recurrent left hernia.  04/17/2013 Medical Treatment Record-Government Facility.  An April 2013 treatment record reflects inguinal hernia on the left recurrent, doing well with current medications.  06/10/2014 Medical Treatment Record-Government Facility at 2.  A subsequent record reflects inguinal pain on the left side.  Id. at 4.  A June 2013 record acknowledges a history of left inguinal hernia with multiple repairs but indicated that the ultrasound reflected that the inguinal hernia had not returned.  01/21/2014 Medical Treatment Record-Non-Government Facility.

An August 2016 VA examination reflects the Veteran's complaints of pain that radiates down into the left testicle.  The pain would would just come on whether he was walking, sitting, resting, or standing.  He noted pain about 3-5 times per week.  On examination, no hernia was detected, but pain was noted in the left groin area.

Based on the above findings, the Board finds that a 10 percent rating is warranted from March 12, 2013, as a left inguinal hernia was no longer detected; however, the 10 percent rating compensates him for pain and discomfort associated with the residuals of his left inguinal hernia.  From this period, the evidence no longer shows a small, postoperative recurrent, not readily reducible hernia, thus the 30 percent rating is no longer warranted.  

In summary, a 30 percent rating is warranted from September 10, 2010, to March 11, 2013, and a 10 percent rating is warranted from March 12, 2013.  


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for DDD, cervical spine, is denied.

For the period prior to August 4, 2016, entitlement to a disability rating in excess of 20 percent for urinary urgency is denied.

For the period from August 4, 2016, entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a compensable disability rating for erectile dysfunction is denied.

Entitlement to a compensable disability rating for surgery scar, low back, is denied.

Entitlement to a disability rating in excess of 10 percent for abdomen and flank surgery scars is denied.

Entitlement to a compensable disability rating for left elbow cellulitis is denied.

Entitlement to a disability rating in excess of 10 percent for insomnia disorder is denied.

From September 10, 2010, to March 11, 2013, a 30 percent rating for left inguinal hernia, postoperative times three, is granted.

From March 12, 2013, a 10 percent rating for left inguinal hernia, postoperative times three, is granted.

Entitlement to a compensable disability rating for right elbow surgery scar is denied.







REMAND

Headaches and cervical radiculopathy bilateral upper extremities

The August 2016 VA examiner opined that the Veteran's headaches and cervical radiculopathy of the bilateral upper extremities are due to his cervical spine disability.  The Veteran's § 1151 claim pertaining to the cervical spine has not been adjudicated by the AOJ.  Such issues are inextricably intertwined with the unadjudicated cervical spine issue, thus the Board will defer consideration of these issues.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Blurred vision

In March 2016, the Board denied entitlement to service connection for blurred vision, finding that myopia was the only diagnosed disability, and myopia is a congenital defect not subject to service connection.  Initially, the Board notes that the Court found that the Board was correct in finding that myopia, as a matter of law, does not constitute a disease or disability for which service connection may be granted; but the Court also found that the Veteran only partially received a VA eye examination in March 2014 due to scheduling problems.  Thus, the Veteran should be afforded a VA examination to assess whether he has an eye disability other than myopia.  

Right elbow

The Veteran underwent a VA examination in February 2014 with regard to the right elbow.  Based on such examination findings, he was assigned a noncompensable rating.  He underwent a VA examination in August 2016 with regard to the lumbar spine.  In an April 2017 statement, the Veteran asserted that his right elbow and lumbar spine conditions had worsened.  The Veteran should be afforded a VA examination to assess the severity of his right elbow and lumbar spine disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

With regard to the lumbar spine and right elbow, in Correia v. McDonald, 28 Vet. App. 158 (2016), it was held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examinations provided on remand should comply with the requirements of Correia to the fullest extent possible.  The examiner also must describe the extent of additional limitation of motion due to flare-ups.  In this regard, the Board calls attention to Sharp v. Shulkin, 29 Vet. App. 26 (2017), which essentially holds that the lack of opportunity to observe a flare-up is an insufficient basis for not estimating its functional effects.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual folder updated VA treatment records for the period from August 1, 2013.  

2.  After completing #1, schedule the Veteran for a VA examination with an ophthalmologist.  Ensure that the virtual folder is available for review by the examiner.  All appropriate testing should be conducted.  The examiner should review the virtual folder and respond to the following:

a)  Please clarify all diagnoses associated with the eyes/vision.

Consideration should be given to the prior diagnoses of record.

b)  Please state whether the Veteran's diagnosed disabilities of the eyes are acquired disabilities or developmental defects. 

c)  For any and all developmental defects of the eyes, were such development defect subject to a superimposed chronic disease or injury (as opposed to an acute increase in pain) during his period of active service?

d)  For any current acquired disability of the eyes, is such disability causally related to service? 

Please provide comprehensive reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  After completing #1, schedule the Veteran for an orthopedic examination with an examiner with appropriate expertise to assess the severity of his right elbow and lumbar spine disabilities.  The virtual folder should be made available to the examiner for review in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported. 

The examination of the right elbow and lumbar spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should attempt to estimate additional loss of function during such flare-ups and such additional loss should be expressed in degrees of motion.  The Court has held that an inability to observe a flare-up is an insufficient basis for not providing an estimate on additional functional limitation.

The examiner should also describe all neurologic manifestations, to include, but not limited to bowel or bladder impairment. 

The examiner is to provide a statement concerning how the right elbow and lumbar spine disabilities affect his functioning and activities, to include in an occupational setting.  The examiner is asked to describe the types of limitations he would experience as a result of his right elbow and lumbar spine disabilities.  The examiner must provide a comprehensive rationale for the opinions.

4.  Adjudicate entitlement to a cervical spine disability pursuant to 38 U.S.C. § 1151; thereafter, readjudicate entitlement to service connection for headaches and cervical radiculopathy of bilateral upper extremities pursuant to 38 C.F.R. § 3.310.  After completion of the above, readjudicate entitlement to increased ratings for the right elbow and lumbar spine disabilities, considering all relevant evidence.  If any of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


